Case: 17-15245       Date Filed: 02/14/2020       Page: 1 of 15


                                                                                 [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                 Nos. 17-15245; 18-12162
                               ________________________

                                Agency No. A 209-134-539



HAMID SOW,

                                                                                    Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                                 Respondent.

                               ________________________

                        Petitions for Review of a Decision of the
                              Board of Immigration Appeals
                              ________________________

                                    (February 14, 2020)

Before WILSON and NEWSOM, Circuit Judges, and COOGLER, ∗ District Judge.

WILSON, Circuit Judge:


∗The Honorable L. Scott Coogler, United States District Judge for the Northern District of
Alabama, sitting by designation.
               Case: 17-15245       Date Filed: 02/14/2020       Page: 2 of 15


       Hamid Sow, a citizen of Guinea, seeks review of the Board of Immigration

Appeals’ (BIA) denial of his motion to remand based upon ineffective assistance

of counsel and motion to reopen based upon new evidence. After careful review

and with the benefit of oral argument, we conclude that the BIA abused its

discretion in denying Sow’s motion to remand based on ineffective assistance of

counsel. We therefore grant Sow’s petition for review, vacate the BIA’s decisions,

and remand to the BIA with instructions to remand to the IJ for reconsideration of

Sow’s asylum application. 1

                       I.      Factual and Procedural Background

       A. Underlying Facts

       In December 2016, Sow entered the United States and immediately applied

for asylum based on his membership in a particular social group—the homosexual

community. His application for asylum alleged the following.

       Sow was raised in Conakry, Guinea where he had to hide his sexuality

because of the stigma against homosexuals in his devout Muslim community. For

the same reason, he had to hide his relationship with a man named Alpha Oumar

Barry. When Sow’s sister discovered the true nature of Sow and Alpha’s 2




1
  Because we are granting relief based on Sow’s ineffective assistance of counsel claim, we
decline to address his motion to reopen based on new evidence.
2
  Multiple individuals involved in this case—none of whom are related—have the last name
Barry. We therefore refer to these individuals by their first names.
                                               2
              Case: 17-15245    Date Filed: 02/14/2020    Page: 3 of 15


relationship, Sow immediately fled his house for fear that his uncle, a prominent

Iman, would kill him. While he was in hiding, a friend informed Sow that his

family and other members of the community had tortured and then burned him

alive. His friend also reported that Sow’s uncle had instructed the community

members to, once found, either kill Sow or turn him into the police for failing his

family and the laws of Islam.

      Sow fled to Morocco, where he intended to stay with a cousin. But by the

time he arrived at his cousin’s house, his cousin had learned of Sow’s sexuality.

As a result, he brutally beat Sow. A taxi driver found Sow and took him to a

hospital, but the hospital staff refused to treat Sow because of his sexuality. The

taxi driver then took him to a friend’s home. The driver’s friend cared for Sow for

nearly six months while he recovered from his injuries. He then helped Sow obtain

a Mexican visa.

      Shortly after arriving in Mexico, Sow traveled to the United States. He

presented himself at the United States border on December 23, 2016, where he

informed an officer of his fear of returning to Guinea because he was a

homosexual.

      B. Representation and Merits Hearing

      While detained, Sow was in contact with two friends: Ibrahim Barry and

Aminata Diallo. Ibrahim reached out to an attorney, Joseph Gurian, on Sow’s


                                          3
               Case: 17-15245       Date Filed: 02/14/2020       Page: 4 of 15


behalf. Gurian agreed to represent Sow. Ibrahim and Diallo then began to gather

evidence for Gurian to use in support of Sow’s asylum application.

       Shortly after Gurian agreed to represent Sow, Sow began calling Gurian.

Sow, who speaks only French, had to rely on other detainees to help him

communicate with Gurian, who speaks only English. After a couple unproductive

calls, Gurian informed Sow that he would secure a French interpreter. Gurian also

asked Sow to send him documents related to Sow’s case. Sow asked if Gurian

would meet with him at the detention center, but Gurian refused. Sow then sent

Gurian his asylum application and a statement detailing his fear of returning to

Guinea.

       A few days later, Sow called Gurian and, again relying on other detainees to

translate, requested copies of the documents that Ibrahim and Diallo had collected

on his behalf. Sow did not receive any documents.3 During their next call, Sow

again requested access to the evidence so that he and Gurian could discuss his case.

Gurian told Sow that he would obtain an interpreter and call back at a particular

time so they could discuss his case. Gurian did not call at the arranged time.

Gurian later admitted that he missed the call because the interpreter cancelled.




3
 Gurian later told Sow that he had indeed mailed the documents, but there is no evidence to
support this statement.
                                               4
             Case: 17-15245     Date Filed: 02/14/2020    Page: 5 of 15


      Gurian eventually visited the detention center, but the visit lasted only thirty

minutes and there was no interpreter present. The only evidence that Sow was able

to review was an affidavit written by Sow’s aunt, Oumou Hawa Barry. Sow tried

to communicate that Oumou is forgetful and that she was unfamiliar with the

events leading to his displacement. He described her statement as “no good.” But

without a translator, Gurian did not fully understand Sow’s concerns. According

to Sow, Gurian “dismissed” him, told him the letter “was good,” and informed him

that he would “not get a chance to review the rest of the evidence.” Gurian then

gave Sow a questionnaire written in both English and French and asked him to

draft a new statement based on his answers.

      Sow answered the questionnaire, relying on other detainees to translate his

responses to English. A few days later, Gurian picked up the statement, but did not

review it with Sow. Sow requested another meeting so he could review the

evidence. Gurian eventually agreed to meet with Sow once more before the merits

hearing. The meeting, again conducted without an interpreter, lasted only twenty-

five minutes. Gurian neither brought any of the evidence for Sow to review nor

discussed the substance of the case with Sow.

      Sow and Gurian did not meet again until thirty minutes before the merits

hearing. Gurian again failed to bring an interpreter. During this meeting, Sow

finally had the opportunity to briefly review the two affidavits submitted by his


                                          5
               Case: 17-15245    Date Filed: 02/14/2020   Page: 6 of 15


friend, Djibril Barry. Sow tried to communicate to Gurian that the content of the

affidavits “did not match up with what happened” and that the dates of the same

events listed in Djibril’s two affidavits were inconsistent. But because there was

no interpreter present, the message was not properly relayed. Sow attempted to

express his concerns in English, telling Gurian “[t]his evidence is no good.” But

Gurian dismissed his concerns. Sow also stated that Gurian did not prepare him

for direct or cross-examination, and that he did not even know a government

lawyer would be present until the hearing began.

        Before Sow’s merits hearing, Gurian submitted the following evidence: the

State Department’s 2016 Guinea Human Rights Report, a news article describing

lynchings targeting homosexual people in Conakry, two photographs allegedly

showing Alpha’s dead body, Diallo’s affidavit, and two affidavits each from

Djibril and Oumou.

        At the beginning of the hearing, the Immigration Judge (IJ) noted that Sow

submitted two applications for asylum. He asked Gurian which application Sow

intended to rely on. Gurian responded that he did not know that Sow had

submitted two applications. When the IJ noted that the second was more detailed,

Gurian said that he “imagine[d]” that was the one Sow wanted to move forward

with.




                                          6
                Case: 17-15245       Date Filed: 02/14/2020       Page: 7 of 15


       During his testimony, Sow detailed his experience in Guinea. He testified

that he and his homosexual friends were persistently persecuted, that his friend was

killed in 2009 for being homosexual, and that other homosexual friends had been

imprisoned. He said that he had been in a relationship with Alpha for six years and

that they were first persecuted for being homosexual in April 2015 when a

neighbor told the police that she saw them kissing. The police charged Sow with

engaging in homosexual activity, which is illegal in Guinea, and jailed him. While

visiting him in jail, his uncle beat Sow. After two months in jail, Sow swore to his

uncle that he was not homosexual, and his uncle eventually secured his release.

       Sow further testified that in May 2016, Sow’s sister discovered explicit

pictures of Alpha and Sow, exposing their relationship. Sow fled. He later learned

that his family and members of the community apprehended Alpha, tortured him,

and then burned him alive.

       On cross-examination, the government asked Sow to explain inconsistencies

in Djibril’s two affidavits.4 Sow responded that he could not explain the

inconsistencies because he had not had an opportunity to read the affidavits.




4
  The inconsistencies were glaring. In one affidavit, Djibril’s account of Alpha’s death tracked
Sow’s account. But the other affidavit describes a wholly separate incident. Djibril said Alpha
was killed months after Sow’s family discovered the true nature of Alpha and Sow’s
relationship. According to this second affidavit, Alpha died after a man punched him while he
and Sow were walking in the streets of Conakry.
                                                7
               Case: 17-15245       Date Filed: 02/14/2020       Page: 8 of 15


Gurian stated that he believed there were two individuals named Djibril Barry.

Sow had to correct Gurian and confirm there was only one.

       In his oral decision, the IJ said that he “unfortunately” had to deny Sow’s

application based solely on an adverse credibility finding. In coming to this

conclusion, the IJ specifically highlighted the inconsistencies in Djibril’s and

Oumou’s statements. He noted that, if it were true that Sow were a homosexual,

then he “clearly should get” asylum. Likewise, he said “if [Sow was] telling the

truth I would in a heartbeat grant him asylum.”

       C. Merits Appeal and Motion to Remand

       Sow, represented by new counsel, appealed to the BIA. He argued that the

IJ erred in failing to assess Sow’s well-founded fear of future persecution. Sow

also filed a motion to remand based on ineffective assistance of counsel,5 which

included several attachments. For example, he attached an affidavit from Djibril

explaining the inconsistencies in his previous affidavits, both of which Gurian

submitted to the IJ. It stated that Djibril had intended to send only his second

affidavit and that the earlier version had been written by his younger brother, who

had helped write the statement while Djibril was hospitalized. When Djibril was

discharged, he noticed the mistakes and sent a corrected affidavit. Djibril also


5
  Sow styled his motion as a “motion to reopen and remand,” but we construe it as a motion to
remand because he filed the motion while his appeal to the BIA was pending. See 8 C.F.R.
§ 1241.1.
                                               8
             Case: 17-15245     Date Filed: 02/14/2020    Page: 9 of 15


stated that he had tried to help Oumou draft her affidavit. He characterized Oumou

as “not very well” and noted that she “forgets things.”

      Sow also attached an affidavit from Ibrahim. Ibrahim stated that, when he

was gathering evidence, he noticed inconsistencies in the affidavits and informed

Gurian of those inconsistencies. Gurian dismissed his concerns. Despite the

warning, Ibrahim thought Gurian seemed surprised about the inconsistencies when

they spoke after the merits hearing. When Ibrahim asked whether Gurian had even

read the evidence before the hearing, Gurian said he had not had much time to

review the documents.

      Sow also attached an email chain between Ibrahim and Gurian from March

2017. In the emails, Ibrahim offered to serve as the interpreter and asked Gurian

the dates and times he needed to be available. Gurian never responded with a

proposed date.

      The BIA denied Sow’s motion to remand. It held that the IJ did not clearly

err in making an adverse credibility determination and the record did not establish

that Sow was entitled to relief “independent of his discredited claim of past harm.”

It also denied Sow’s ineffective assistance of counsel claim, reasoning that Gurian

“reasonably relied on, and submitted the evidence provided by, the respondent and

his friends.” According to the BIA, “submitting evidence that [Sow] was involved

in collecting” did not “render[] [Gurian’s] performance ineffective.”


                                         9
               Case: 17-15245       Date Filed: 02/14/2020      Page: 10 of 15


       D. Motion to Reopen

       Two months later, Sow filed a motion to reopen based on new evidence. He

attached a Guinean arrest warrant that was issued on June 14, 2017. The warrant

states that Sow was caught having “carnal relations” with a friend in his Conakry

home and his friend was then “beaten, burned, and immediately surrendered of his

spirit.” The warrant also states that Sow’s family requested that a warrant be

issued for his “acts of homosexuality, and of indecent assault on the good

traditions that harm the reputation of an African family” in violation of Articles

267, 271, and 277 of the Guinean Criminal Code. Sow also attached an affidavit

prepared by Ibrahima Sory Barry, a member of the Guinean National Police Force.

Ibrahima verified the validity of the warrant and stated that if Sow returned to

Guinea, it would be his duty to arrest him.

       The BIA denied Sow’s motion to reopen, reasoning that “[t]he new evidence

submitted does not address the grounds of adverse credibility finding [sic], and

therefore does not show that a different outcome may be warranted.”

       Sow timely appealed both the BIA’s denial of his motion to remand based

on ineffective assistance of counsel and its denial of his motion to reopen based on

new evidence. 6 This is his consolidated appeal.



6
 Sow also argues that “[i]f [we do] not grant relief on Mr. Sow’s ineffective assistance claim,
[we] should nonetheless remand for the more limited purpose of requiring the BIA to assess Mr.
                                              10
               Case: 17-15245      Date Filed: 02/14/2020     Page: 11 of 15


                         II.    Ineffective Assistance of Counsel

         Sow contends that the BIA erred in denying his motion to remand based on

ineffective assistance of counsel. He argues that that his counsel acted deficiently

by not (1) communicating with him about the substance of his case; (2) allowing

Sow to review the evidence despite Sow’s repeated requests; and/or (3) adequately

preparing for the merits hearing. Sow further maintains that these deficient acts

were prejudicial because, if Gurian had fulfilled his basic obligations, he would not

have submitted the flawed affidavits that were the basis for the adverse credibility

finding. The government did not address the ineffective assistance of counsel

claim.

         Where, as here, a motion to remand seeks additional proceedings to

introduce additional evidence, we apply the same standard of review as a motion to

reopen. See Najjar v. Ashcroft, 257 F.3d 1262, 1301 (11th Cir. 2001). We review

the BIA’s denial of a motion to reopen for abuse of discretion, limiting our review

to “determining whether there has been an exercise of administrative discretion and

whether the matter of exercise has been arbitrary or capricious.” Ali v. U.S. Att’y

Gen., 443 F.3d 804, 808 (11th Cir. 2006) (per curiam) (quotation omitted). Where,

as here, the BIA adopted the IJ’s decision or reasoning, we review both the BIA’s



Sow’s fear of future persecution.” Because we remand based on Sow’s ineffective assistance
claim, we need not consider this alternative ground for relief.


                                             11
             Case: 17-15245     Date Filed: 02/14/2020   Page: 12 of 15


and the IJ’s decisions. See Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009).

      A petitioner in removal proceedings is entitled “to effective assistance of

counsel where counsel has been obtained.” Dakane v. U.S. Att’y Gen., 399 F.3d

1269, 1273 (11th Cir. 2005) (per curiam) (quotation omitted). To establish

ineffective assistance of counsel, the petitioner must show that (1) his counsel’s

performance was deficient and (2) counsel’s deficiencies prejudiced his case. Id.

at 1273–74. To establish deficient performance, the petitioner mush show that his

counsel’s performance “was deficient to the point that it impinged upon the

fundamental fairness of the hearing such that the alien was unable to reasonably

present” his case. Id. (quotation omitted). And to show prejudice, the petitioner

must demonstrate that the performance of counsel was “so inadequate that there is

a reasonable probability that but for the attorney’s error, the outcome of the

proceedings would have been different.” Id. at 1274 (citation omitted).

      Pursuant to federal regulations, an immigration practitioner must maintain

communication with the client throughout the duration of the client-practitioner

relationship and must take reasonable steps to do so “in a language that the client

understands.” 8 C.F.R. § 1003.102(r). A practitioner’s responsibilities in

maintaining such communication include “[p]romptly comply[ing] with reasonable

requests for information” and reasonable consultation “with the client about the


                                          12
               Case: 17-15245    Date Filed: 02/14/2020    Page: 13 of 15


means by which the client’s objectives are to be accomplished.” Id. A practitioner

must “meet with the client sufficiently in advance of a hearing or other matter to

ensure adequate preparation of the client’s case.” Id.; see also Figeroa v. I.N.S.,

886 F.2d 76, 79 (4th Cir. 1989) (“At the very least, whether in a trial, an

administrative proceeding, or settlement, plea or business related negotiations, an

attorney is ethically bound to act in the best interests of his client, and to follow his

client's wishes.” (citing ABA Code of Professional Responsibility, Canons 6, 7 and

EC7–1)).

      We acknowledge the highly deferential standard of review that the BIA is

due. But the unique facts of Sow’s case present the rare situation where we must

find that the BIA was arbitrary and capricious in exercising its discretion. Ali, 443

F.3d at 808.

      First, Sow established deficient performance. The BIA reasoned that

Gurian’s performance was not deficient because he reasonably relied on evidence

that Sow was directly involved in gathering. But Sow was not involved in

gathering evidence. Because Sow was detained, his involvement was limited to

reviewing evidence that Ibrahim, Diallo, and Gurian collected on his behalf. Sow

repeatedly sought to review and correct the mounting evidence. But his efforts

were unsuccessful, as Gurian refused to allow Sow access. When Sow finally had

the opportunity to review some of the evidence, he attempted to communicate his


                                           13
             Case: 17-15245     Date Filed: 02/14/2020    Page: 14 of 15


concerns to Gurian. But Gurian either did not listen, or could not understand Sow,

no doubt due to the language barrier and lack of an interpreter. In fact, Gurian

failed to obtain an interpreter for any of their meetings or phone conversations, a

sanctionable offense. See 8 C.F.R. § 1003.102. As a result, Sow was unable to

communicate with his counsel about the substance of his case.

      Gurian also failed to familiarize himself with the case. For example, during

the merits hearing, Gurian was unaware of basic facts like how many asylum

applications Sow had submitted and how many individuals named Djibril Barry

were involved in the case. And because of Gurian’s failure to review the evidence,

he submitted contradictory affidavits. The evidence was not only internally

inconsistent—he submitted multiple, contradictory affidavits prepared by Djibril

Barry—but it was also inconsistent with his own client’s account. As the Third

Circuit has said in a similar context, “evidentiary inconsistencies . . . would have

been avoided by competent counsel.” Fadiga v. U.S. Att’y Gen., 488 F.3d 142,

162 (3d Cir. 2007). Taken together, Gurian’s many deficient acts “impinged upon

the fundamental fairness of the hearing such that [Sow] was unable to reasonably

present” his case. Dakane, 399 F.3d at 1273–74 (quotation omitted).

      Second, Sow established that counsel’s deficiencies prejudiced his case.

The IJ’s denial of asylum was based entirely on the inconsistencies in the evidence,

and competent counsel would have realized that the affidavits included


                                          14
             Case: 17-15245     Date Filed: 02/14/2020   Page: 15 of 15


inaccuracies and never would have submitted them. The IJ further stated that, if

Sow was “credible, then the Court will believe that he is gay and therefore,

suffered in his country on account of being gay . . . so if he had been persecuted on

account of his sexual orientation then he should, in fact, be given asylum based

upon past persecution.” We therefore do not need to speculate as to whether the

outcome may have been different if Gurian had performed adequately. The IJ’s

uniquely direct statement confirms that it would have. Because the IJ explicitly

said that he would have granted Sow’s application but for the evidentiary

inconsistencies, we have no trouble concluding that there is a reasonable

probability that the outcome of Sow’s merits hearing would have been different

with adequate assistance of counsel. See id. at 1274.

      Accordingly, we grant Sow’s petition, vacate the BIA’s decision, and

remand to the BIA with instructions to remand to the IJ for reconsideration of

Sow’s asylum application.

      PETITION GRANTED.




                                         15